DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/19/22 have been fully considered but they are not persuasive.
- Regarding to Applicant’s argument, that “For example, a second numerology may be used to determine a first numerology, and a UE may be configured to receive a control channel indicating the second numerology. The first numerology may be used to receive the control channel, and the second numerology (that was used to determine the first numerology) may be used to receive the first data channel. As discussed during the 4/18/2022 interview, "using the second numerology used to determine the first numerology" in claim 1 indicates that the second numerology used by the UE to receive the first data channel is the (same) (previously mentioned) second numerology used to determine the first numerology. Claims 1-20 are thus believed to be definite.”  Examiner respectfully disagree, during the interview on 4/18/22, Examiner have required Applicant to disclose the discussion (Applicant’s explanation) in the remark, but Applicant failed to do so.  In this remark, Applicant only repeat the claim but have not have any reason to overcome 112 rejection, therefore the rejection still stands.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471